DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, 11-16, 21-22, 25, and 46-54 in the reply filed on 06/07/2022 is acknowledged.

Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.

Specification
The disclosure is objected to because of the following informalities: 
Specification at page 3, lines 11-13 discloses cementitious product constituents that are recited as chemical formulas, however, the chemical formulas appear to have typographical errors in the subscripts and some of the “O’s” are written as “0’s”.  Examiner suggests to amend as follows:
(CaO)2SiO2
(CaO)3SiO2
(CaO)3Al2O3
(CaO)3Al2O3Fe2O3
(CaO)12(Al2O3)7
CaCO3
Ca5(SiO4)2CO3
(CaO)4(Al2O3)4SO3
K2Mg2(SO4)3
CaSO4
CaO
MgO
SiO2
(CaO)2Al2O3SiO2

Specification at page 4 lines 11-12, and page 8 second table discloses “lignosulphanate” and “lignosulphante”, respectively, which appear to have typographical errors, and should be “lignosulphonate”.

Claim Objections
Claims 11, 21 and 22 are objected to because of the following informalities:  
Claim 11 recites cementitious product constituents that are recited as chemical formulas, however, the chemical formulas appear to have typographical errors in the subscripts and some of the “O’s” are written as “0’s”.  Examiner suggests to amend as follows:
(CaO)2SiO2
(CaO)3SiO2
(CaO)3Al2O3
(CaO)3Al2O3Fe2O3
(CaO)12(Al2O3)7
CaCO3
Ca5(SiO4)2CO3
(CaO)4(Al2O3)4SO3
K2Mg2(SO4)3
CaSO4
CaO
MgO
SiO2
(CaO)2Al2O3SiO2

Claim 21 line 2, and claim 22 line 2 recites “lignosulphanate”, which appear to have a typographical error, and should be “lignosulphonate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 line 2 recites the limitation "the cementitious product".  There is insufficient antecedent basis for this limitation in the claim because there is no cementitious product in claim 1, but a binder in claim 1 line 3.  This is also unclear because binders are not always cementitious.
It appears that the cementitious product is referring to the binder (see Applicant’s Specification at page 3 line 7-8 discloses that the binder may include a cementitious product which may be a natural cement).  
Examiner is treating the cementitious product has the binder and suggests amending to either i) recite cementitious product in claim 1, ii) recite binder in claim 11, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 13-16, 21-22, 25, 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (WO 2017/01343 A1, cited in the previous office action, with reference to US 2018/0215664)(“Robinson” hereinafter) in view of Ouyang et al. (Physicochemical characterization of calcium lignosulfonate–A potentially useful water reducer, Colloids and Surfaces A: Physicochem. Eng. Aspects 282-283 (2006) 489-497) (“Ouyang” hereinafter), as evidenced by Britannica (Hemp plant, cited in the previous office action) (“Britannica” hereinafter).

Regarding claim 1, Robinson teaches a building product in the form of an internal lining board (see Robinson at [0001] teaching a building product in the form of an internal lining board), the board being made up of a mixture of the following materials (see Robinson at [0015] teaching the material of the building product may include:)
a food crop byproduct (see Robinson at [0016] teaching hemp shiv, wherein hemp shiv is taken to meet the claimed food crop byproduct because it has edible seeds as evidenced by Britannica (see Britannica at page 6, evidencing edible seeds… contain fibre));
a binder (see Robinson at [0017] teaching lime, and see Robinson at [0018] teaching cementitious binder, wherein lime and cementitious binder is taken to meet the claimed binder);
cellulose (see Robinson at [0020] teaching methyl cellulose); and 
water (see Robinson at [0021] teaching the cellulose adhesive may contain… cellulose in water… the cellulose may be methyl cellulose), thus meeting the claimed water,
with the mixture being provided between two sheets of lining paper (see Robinson at [0030] teaching the mixture may be applied onto a sheet of lining material, and then a further piece of lining material placed on top, and see Robinson at [0007] teaching in one embodiment the lining material is paper).

	Robinson does not explicitly teach a water reducing agent.
Like Robinson, Ouyang teaches broadly in the field of cements (see Ouyang at Abstract, sentences 1-2 teaching in order to use lignosulfonates… as an effective water reducer, the physicochemical properties of calcium lignosulfonate (CL) with different molecular weights were investigated… it was found that the adsorptive capacity on the surface of cement particles, surface activity and foam production of CL increase with increasing its molecular weight).  The calcium lignosulfonate, a water reducer is taken to meet the claimed a water reducing agent.
Ouyang also teaches that water reducers are such a substance that increases fluidity of concrete without adding additional water, or reduces the water content and hence water to cement ratio (in order to increase concrete strength) for a given fluidity… high quality concrete cannot be made without using a water reducer (see Ouyang at page 489, Introduction, paragraph 1), and lignosulphonate has been used as a water reducer in concrete for more than 70 years (see Ouyang at page 490, Introduction, left column, last paragraph).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, calcium lignosulfonate has been used as a water reducer in concrete for more than 70 years, and it is suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Ouyang teaches that calcium lignosulfonate has been used as a water reducer in concrete for more than 70 years, it is a substance that increases fluidity of concrete without adding additional water, or reduces the water content and hence water to cement ratio (in order to increase concrete strength) for a given fluidity so as to make a high quality concrete, and it is a substance that is suitable for its intended use, and seek those advantages by adding calcium lignosulfonate, a water reducer in the building product of Robinson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add calcium lignosulfonate, a water reducer as taught by Ouyang in the building product of Robinson because calcium lignosulfonate has been used as a water reducer in concrete for more than 70 years, it is a substance that increases fluidity of concrete without adding additional water, or reduces the water content and hence water to cement ratio (in order to increase concrete strength) for a given fluidity so as to make a high quality concrete, and it is a substance that is suitable for its intended use.


Regarding claim 2, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and further teaches wherein the food crop byproducts comprises any of… hemp (see Robinson at [0016] teaching hemp shiv).

Regarding claims 13 and 14, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches that a second board is made with a lime based binder rather than a clay binder, wherein lime and cementitious binder are listed in the table (see Robinson at [0046]), and Robinson teaches that this board may be formed in a generally similar manner to the above described first building product (see Robinson at [0049]).  Robinson also teaches that fire clay… is mixed with water and whisked into a slip at a mixture of approximately 50% water by volume… methyl cellulose is then added (see Robinson at [0038]).  In summary, Robinson teaches that methyl cellulose is mixed with the lime based binder, wherein lime and cementitious binder are listed in the table, thus, meeting the claimed wherein the cellulose is included in the binder (claim 13); and wherein the cellulose is included within the cementitious produce of the binder (claim 14).

Regarding claims 15 and 16, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and please see claims 13 and 14 rejection because they are incorporated herein.  In summary, Robinson teaches that methyl cellulose is mixed with the lime based binder, wherein lime and cementitious binder are listed in the table (see Robinson at [0038], [0046] and [0049]), thus meeting the claimed wherein the cellulose is included in the cementitious product (claims 15 and 16).
Robinson also teaches methyl cellulose 0.5-2% (see Robinson at [0020]), also lime 40-60% (see Robinson at [0017]), and cementitious binder 10-35% (see Robinson at [0018]).  
One of ordinary skill in the art would be able to determine that the total binder weight is 50-95% ((40+10) to (60+35)).  And, one of ordinary skill in the art would be able to determine that the proportion of cellulose is 0.5% ((0.5 ÷ 95) x 100) to 4% ((2 ÷ 50) x 100) based on the total binder weight.  The proportion of cellulose in the range of 0.5% - 4% as taught by Robinson overlaps with the claimed in a proportion of between 0.5% and 5% of the total binder weight (claim 15); and in a proportion of between 0.5% and 1.5% of the total binder weight (claim 16).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 21 and 22, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and as mentioned, Ouyang teaches that calcium lignosulfonate (CL) is a water reducer (see Ouyang at Abstract, sentences 1-2), meeting the claimed wherein the water reducing agent is calcium lignosulphonate (claim 21).
Ouyang also teaches that the cement with desired amounts of water and water reducer were mixed (see Ouyang at page 491, section 2.6, paragraph 1, sentence 1), and the relationship between fluidity of cement paste and dosage of calcium lignosulfonate (CL) (see Ouyang at page 493, Fig. 5, x-axis, also shown below), illustrating that the dosage is from 0 to 1%, overlapping with the claimed wherein up to 1.5% calcium lignosulphonate solution is provided (claim 22).

    PNG
    media_image1.png
    635
    736
    media_image1.png
    Greyscale

	Furthermore, Ouyang teaches a test performance of cement paste and concrete (see Ouyang at 491, right column, section 2.6), wherein the cement with desired amounts of water and water reducer were mixed (see Ouyang at 491, right column, section 2.6, paragraph 1, sentence 1), and the compressive strength of the concrete was tested… where the mixture of concrete was prepared… then cast into metallic vials… compacted… placed into a fog tank… removed from metallic vials after curing (see Ouyang at 491, right column, section 2.6, paragraph 2, sentences 1-5), thus meeting the claimed calcium lignosulphonate solution is provided in the mixture prior to drying because there is drying process during curing.

Regarding claim 25, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson in view of Ouyang further teaches wherein the building product has a moisture content of between 0.3% and 2% because it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the building product of Robinson as modified by Ouyang and the building product of claims 1-2 and 21-22 would appear to be substantially similar, thus the building product as taught by Robinson as modified by Ouyang having a moisture content of between 0.3% and 2% is expected to follow from the substantially similar composition building product of Robinson as modified by Ouyang and claims 1-2 and 21-22. 

Regarding claim 46, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches that hemp shiv generally consists… 36-41% cellulose (see Robinson at [0004]), overlapping with the claimed wherein the food crop byproduct includes between 5 and 50% cellulose.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 47, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches that hemp shiv generally consists… 27-31% hemicellulose (see Robinson at [0004]), overlapping with the claimed wherein the food crop byproduct includes between 6 and 50% hemi-cellulose.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 48, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches that hemp shiv generally consists of 19-21% lignin (see Robinson at [0004]), overlapping with the claimed wherein the food crop byproduct includes between 8 and 30% lignin.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 49, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches the binder may be… lime based (see Robinson at [0010]), and when the binder is lime based… the binder may include… hydrated lime, and may include up to 50% hydrated lime (see Robinson at [0013]), thus meeting the claimed wherein the binder includes hydrated lime, and overlaps with the claimed the hydrated lime constitutes between 35 and 60% of the binder.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 50, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and as mentioned, Robinson teaches hemp shiv 15-30%, wherein hemp shiv is taken to meet the claimed food crop byproduct (see Robinson at [0016])… lime 40-60% (see Robinson at [0017]) and cementitious binder 10-35% (see Robinson at [0018]), wherein lime and cementitious binder is taken to meet the claimed binder.
One of ordinary skill in the art would be able to determine that the total binder weight is 50-95% ((40+10) to (60+35)).  And, one of ordinary skill in the art would be able to determine that the food crop byproduct to binder ratio are as follows: 15:50 (or 1:3), 15:95 (or 1:6), 30:50 (or 1:1.7), and 30:95 (or 1:3).  The binder ratio range of 1:1.7 to 1:6 overlaps with the claimed binder ratio is between 1:6 and 1:3.
It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 51, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches wherein the food crop byproduct includes cellulose (see Robinson at [0004] teaching hemp shiv generally consists… 36-41% cellulose), and 
wherein the building product includes in total between 65% and 85% binder (see Robinson at [0017] teaching lime 40-60%, and see Robinson at [0018] teaching cementitious binder 10-35%, wherein lime and cementitious binder is taken to meet the claimed binder).  One of ordinary skill in the art would be able to determine that the total binder weight is 50-95% ((40+10) to (60+35)), overlapping with the claimed building product includes in total between 65% and 85% binder, 
water reducing agent (see Ouyang at Abstract, sentences 1-2 teaching calcium lignosulfonate (CL) is a water reducer, wherein calcium lignosulfonate is taken to meet the claimed water reducing agent),  and 
cellulose (see Robinson at [0020] teaching methyl cellulose).
With regard to the above range, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 52, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches wherein the building product includes between 15% and 35% food crop byproduct (see Robinson at [0016] teaching hemp shiv 15-30%, wherein hemp shiv is taken to meet the claimed food crop byproduct).  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Claims 11, 12, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Ouyang as applied to claim 1 above, and further in view of Bessette et al. (FR 2992640 A1, cited in the previous office action and by the applicant, 01/27/2021) (“Bessette” hereinafter) and Ciment & architecture (The Prompt natural cement website, Manufacturing, Chemical, mineralogical and physical characteristics) (“Ciment” hereinafter).

Regarding claim 11, Robinson in view of Ouyang teaches the limitations as applied to claim 1 above, and Robinson further teaches the cementitious binder is a natural binder… it is composed mainly of tricalcium silicate (or (CaO)3SiO2), dicalcium silicate (or (CaO)2SiO2), tricalcium aluminate (or (CaO)3Al2O3) and calcium ferroaluminate (or (CaO)3Al2O3Fe2O3)… small quantities of lime (or CaO), magnesia (or MgO), sodium sulphate, potassium and calcium and traces of other elements may be present… natural quick setting cements contains small quantities of insoluble in which free silica may possibly be found (see Robinson at [0048]).
Robinson does not explicitly teach that the cementitious product has the following constituents:
(CaO)2SiO2				40-60%
(CaO)3SiO2				5-8%
(CaO)3Al2O3				6% + 2
(CaO)3Al2O3Fe2O3			9% + 2
(CaO)12(Al2O3)7			3% + 1
CaCO3					10-15%
Ca5(SiO4)2CO3				10-15%
(CaO)4(Al2O3)4SO3			3% + 1
K2Mg2(SO4)3				1% + 0.5
CaSO4					2% + 1
CaO					2% + 2
MgO					4% + 1
SiO2					1% + 0.5
(CaO)2Al2O3SO2			1.5% + 0.5
Other amorphous solids		4% + 2

Like Robinson, Bessette teaches a building product with a plant aggregate (see Bessette at page 2 lines 52-53 teaching a building material comprising… hydraulic binder and/or an aerial binder… a vegetable aggregate).  Like Robinson, Bessette teaches hemp (see Bessette at page 4, line 146-147 teaching comprising a plant aggregate chosen from… the plant such as hemp fiber, hemp).  And like Robinson, Bessette teaches lime-based binder and natural cement binder (see Bessette at page 4, lines 122-127 teaching any hydraulic binder conventionally used to prepare a mortar or concrete can be used… among the hydraulic binders preferably used, mention may in particular be made of hydraulic lime… and a… natural cement, and see Bessette at page 4, line 132 teaching natural cement).
Bessette also teaches the following notations are adopted to designate the mineralogical components of the cement: C represents CaO; A represents Al2O3; F represents Fe2O3; S represents SiO2; and $ represents SO3… for example… C4AF actually corresponds to a phase (CaO)4(Al2O3)(Fe2O3) (see Bessette at page 3, lines 98-101).
Bessette further teaches that the natural cement consists of a clinker composition (see Bessette at page 4 lines 132-136).  Please see the table below for the comparison of the composition as claimed and the clinker composition as taught by Bessette (using the notation as outlined above).
Claim 11
clinker composition 
(see Bessette at page 4 lines 132-136)
(CaO)2SiO2		40-60%
from 40% to 60% of C2S (or (CaO)2SiO2)
(CaO)3SiO2		5-8%
from 0% to 20% of C3S (or CaO)3SiO2)
(CaO)3Al2O3		6% + 2
form 2% to 10% of C3A (or (CaO)3Al2O3)
(CaO)4Al2O3Fe2O3	9% + 2
from 7% to 12% of C4AF (or (CaO)3Al2O3Fe2O3)
(CaO)12(Al2O3)7	3% + 1
---
CaCO3			10-15%
from 10% to 15% CaCO3 (calcite)
Ca5(SiO4)2CO3		10-15%
from 10% to 15% Ca5(SiO4)2CO3 (spurrite)
(CaO)4(Al2O3)4SO3	3% + 1
from 3 to 10% of sulphate phases: yee’limite (C4A3$ or (CaO)4(Al2O3)4SO3), langbeinite (K2Mg2(SO4)3), anhydrite (C$ or CaOSO3 or CaSO4)	
K2Mg2(SO4)3		1% + 0.5

CaSO4		            2% + 1

CaO			2% + 2
from 10 to 20% lime (or CaO), periclase (or MgO), quartz (or SiO2) and/or one or more amorphous phases
MgO			4% + 1

SiO2			1% + 0.5

(CaO)2Al2O3SiO2	1.5% + 0.5

Other amorphous solids  4% + 2


 
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, the natural cement with clinker composition as outlined above as taught by Bessette is known to be a cementitious binder for a building material with a plant aggregate.

Bessette does not explicitly teach 3% + 1 (CaO)12(Al2O3)7 and 1.5% + 0.5 (CaO)2Al2O3SiO2.
Like Robinson and Bessette, Ciment teaches natural cement (see Ciment at page 1, paragraph 1 teaching during the hydration of Prompt natural cement, aluminates, formed at a low temperature, are responsible for quick setting… and the first phase of increased strength during the first hours).	  
Ciment also teaches that it (referring to Prompt natural cement) is fired at a low temperature and with a broad thermal spectrum of between 500 and 1,200 oC… this micron-sensitive mix is necessary to form minerals during firing, because the dissemination of atomic elements is low in a solid state (see Ciment at page 1, paragraph 7), and part of the stone is transformed to give amorphous or incompletely crystallized phases, including all the aluminates family (C4AF, C3A, C12A7, C4A3S… C2AS) responsible for setting and quick hardening during the first hours of hydration, as well as silicates in the form of belites (C2S)… this gives increased strength over several months… a little alite (C3S is present in small quantities, because this starts to form at around 1,200oC (see Ciment at page 2, paragraph 1).
Ciment also teaches the chemical and mineralogical composition of Prompt natural cement (see Ciment at page 2, Table 2). Please see the table below for the comparison of the composition as claimed, the clinker composition as taught by Bessette and the chemical and mineralogical composition of Prompt natural cement as taught by Ciment.
Claim 11
clinker composition
(see Bessette at page 4 lines 132-136)
Prompt natural cement
(see Ciment at page 2, paragraph 1 and table 2)
(CaO)2SiO2		
40-60%
from 40% to 60% of C2S (or (CaO)2SiO2)
C2S
40-60%
(CaO)3SiO2		
5-8%
from 0% to 20% of C3S (or CaO)3SiO2)
C3S
5-15%
(CaO)3Al2O3		
6% + 2
form 2% to 10% of C3A (or (CaO)3Al2O3)
C3A
6 + 2%
(CaO)4Al2O3Fe2O3	
9% + 2
from 7% to 12% of C4AF (or (CaO)3Al2O3Fe2O3)
C4AF
9 + 2%
(CaO)12(Al2O3)7	
3% + 1
---
C12A7 (or C12A7 (CaO)12(Al2O3)7)
3 + 1%
CaCO3			
10-15%
from 10% to 15% CaCO3 (calcite)
Calcite 
10-15%
Ca5(SiO4)2CO3		
10-15%
from 10% to 15% Ca5(SiO4)2CO3 (spurrite)
---
(CaO)4(Al2O3)4SO3	
3% + 1
from 3 to 10% of sulphate phases: yee’limite (C4A3$ or (CaO)4(Al2O3)4SO3), langbeinite (K2Mg2(SO4)3), anhydrite (C$ or CaOSO3 or CaSO4)
C4A3S (or (CaO)4(Al2O3)4SO3)
3 + 1%

Sulphates
3 + 1%
K2Mg2(SO4)3		
1% + 0.5


CaSO4		           
 2% + 1


CaO			
2% + 2
from 10 to 20% lime (or CaO), periclase (or MgO), quartz (or SiO2) and/or one or more amorphous phases
quicklime
2% + 2
MgO			
4% + 1

periclase
4 + 1%
SiO2			
1% + 0.5

---
(CaO)2Al2O3SiO2	
1.5% + 0.5

C2AS
(see Ciment at page 2, paragraph 1 teaching that this is included in the aluminates family, and is an amorphous or incompletely crystallized phase), so the amount of this phase is included in the other amorphous phases (see Table 2 last column, and see last row below) since it is not explicitly taught in Table 2.
Other amorphous solids  
4% + 2

Others including amorphous phases
10-15%


	In summary, the chemical and mineralogical composition of natural cement as taught by Ciment overlaps with the clinker composition as taught by Bessette and the composition as claimed.  Ciment teaches C12A7 (or C12A7 (CaO)12(Al2O3)7) at about 3 + 1%, and C2AS (or (CaO)2Al2O3SiO2), wherein both C12A7 and C2AS are included in the aluminates’ family, and is amorphous or incompletely crystallized phases.  The amount of C12A7 (or C12A7 (CaO)12(Al2O3)7) at about 3 + 1% meets the claimed range of 3% + 1.  The amount of C2AS (or (CaO)2Al2O3SiO2) is not explicitly taught, but since it is amorphous, it is taken to be included in the other amorphous phases at about 10-15%, which is close to 6.5% + 3 (or 3.5%-9.5%) (or total of (CaO)2Al2O3SiO2 1.5% + 0.5, SiO2 1% + 0.5 and other amorphous solids 4% + 2), as claimed.
The amorphous phases in the range of 10-15% as taught by Ciment is expected to not affect the properties (or the setting and quick hardening) of the natural cement during the first hours of hydration, thus the closeness of the range is a prima facie case of obviousness (see MPEP 2144.05(II)).As such, one of ordinary skill in the art would appreciate that Bessette teaches a natural cement with clinker composition as outlined above that is suitable for its intended use, that is a cementitious binder for a building material with a plant aggregate, and Ciment teaches firing at a low temperature and with a broad thermal spectrum of between 500 and 1,200 oC so as to give amorphous or incompletely crystallized phases, including all the aluminates family (C4AF, C3A, C12A7, C4A3S, C2AS with amounts outlined above) responsible for setting and quick hardening during the first hours of hydration, as well as silicates in the form of belites (C2S), which gives increased strength over several months, and seek those advantages by replacing the natural cementitious binder and fired at between 500 and 1,200 oC in the building product as taught by Robinson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the natural binder in the building product as taught by Robinson with the natural cement with clinker composition as outlined above as taught by Bessette and fired at 500 and 1,200 oC as taught by Ciment because natural binder is suitable for its intended use, that is a cementitious binder for a building material with a plant aggregate.  Additionally, the firing of the natural binder at a low temperature and with a broad thermal spectrum of between 500 and 1,200 oC is to give amorphous or incompletely crystallized phases, including all the aluminates family (C4AF, C3A, C12A7, C4A3S, C2AS) responsible for setting and quick hardening during the first hours of hydration, as well as silicates in the form of belites (C2S), which gives increased strength over several months.

Regarding claim 12, Robinson in view of Ouyang and Ciment teaches the limitations as applied to claim 1 above, and please see claim 11 rejection as it is incorporated herein.
Robinson further teaches a cellulose adhesive other than methyl cellulose could be used (see Robinson at [0053]).
Bessette further teaches comprising a water-retaining agent chosen as being (see Bessette at page 4, line 160)… wherein methylcellulose and its derivatives such as methylhydroxyethylcellulose (MHEC) is featured in the list (see Bessette at page 5, line 167), thus meeting the claimed wherein the cellulose is in the form of hydroxyethyl methyl cellulose.
Bessette also teaches that the addition of a water-retaining agent in the composition of the construction material makes it possible to limit the absorption of water by the plant aggregate while leaving it available to react with the binder… this makes it possible to reduce the quantity of water necessary for the preparation of the building material and to significantly improve the setting, hardening and drying time of the material thus prepared, as well as its resistance to young ages and its duration of life (see Bessette at page 2, lines 61-66).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, methylhydroxyethylcellulose as taught by Bessette is a known water-retaining agent for a building material with a plant aggregate.
As such, one of ordinary skill in the art would appreciate that Bessette teaches methylhydroxyethylcellulose, which is suitable as water-retaining agent for a building product with a plant aggregate, and also to make it possible to reduce the quantity of water necessary for the preparation of the building material and significantly improve the setting, hardening and drying time of the material, as well as its resistance to young ages and its duration of life, and seek those advantages by replacing the methyl cellulose in the building product as taught by Robinson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the methyl cellulose in the building product as taught by Robinson with the methylhydroxyethylcellulose as taught by Bessette because it is suitable as water-retaining agent for a building product with a plant aggregate, and also to make it possible to reduce the quantity of water necessary for the preparation of the building material and significantly improve the setting, hardening and drying time of the material, as well as its resistance to young ages and its duration of life.

Regarding claims 53 and 54, Robinson in view of Ouyang and Ciment teaches the limitations as applied to claim 1 above, and please see claim 11 rejection as it is incorporated herein.
Bessette further teaches that in addition to the preceding constituents, the building material according to the present disclosure may also contain, depending on the needs and intended use, one or more of the following constituents… a retarding agent such as citrate ions, in particular citric acid (see Bessette at page 5, line 188-193), meeting the claimed wherein the mixture further includes a retarder (claim 53); and wherein the retarder is citric acid (claim 54).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, citric acid as taught by Bessette is a known retarding agent for a building material with a plant aggregate.
As such, one of ordinary skill in the art would appreciate that Bessette teaches citric acid, a known retarding agent suitable for a building product with a plant aggregate, and seek those advantages by adding citric acid in the building product as taught by Robinson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add citric acid as taught by Bessette in the building product as taught by Robinson because it is a known retarding agent suitable for a building product with a plant aggregate.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735